DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Claim Status
	Claim 20 is canceled
	Claims 4-9, and 15-19 are withdrawn
	Claims 1-3, 10-14, and 21 are examined as follows.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 -2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140367368 A1 to Yang et al. (“Yang”), in view of US 5961853 A to Thornton (“Thornton”). 

Regarding claim 1, Yang discloses, a method of resistance spot brazing a workpiece stack-up (see steel workpiece stack-up 10 in Fig. 1) that includes a first thin-gauge steel workpiece (see low-carbon steel base layer 20) and a second thin-gauge steel workpiece (see steel workpiece 12), the method comprising:
applying a filler material (see zinc coatings 22 of steel layer 20) to a first surface of the first thin-gauge steel workpiece (disclosed in para 0020 “Each of the steel workpieces 12, 14 preferably includes a low-carbon steel base layer 18, 20 sandwiched between galvanized zinc coatings 22. The zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art, and may have a thickness 220 that ranges from about 2 .mu.m to about 16 .mu.m”);
bringing the second thin-gauge steel workpiece to the first thin-gauge steel workpiece (see Fig. 1 and disclosed in para 0021 “When assembled in the stack-up 10, the faying surfaces 24, 28 of the first and second galvanized steel workpieces 12, 14 overlap and contact one another to provide a faying interface 32”), a second surface (see faying surface 24) of the second thin-gauge steel workpiece (12) adjoining the filler material ((see zinc coatings 22 of steel layer 20);
clamping a first welding electrode (see electrode 36) and a second welding electrode (see electrode 34) on the first (20) and second thin-gauge steel workpieces (12) adjacent the filler material (see Fig. 1);
passing electrical current (see welding current power supply 76) between the first and second welding electrodes and through the first and second thin-gauge steel workpieces and (disclosed in para 0029 “one or more pulses of electrical current are provided to reduce several contact resistances situated between the electrodes 34, 36 at the weld site 16 to a lower, more predictable value, and to settle the electrodes 34, 36 into intimate contact with their respective electrode-contacting surfaces 26, 30”); and
terminating passage of the electrical current (disclosed in para 0039 “After stoppage of the pulsating welding current, the molten weld pool 110 solidifies into a weld nugget 112, as illustrated generally in FIG. 9”) to establish a brazed joint (112) between the first and second thin-gauge steel workpieces (see Fig. 9), wherein the brazed joint (112) comprises the filler material and the first and second thin-gauge steel workpieces (see Fig. 9 and disclosed in para 0034 “The pulsating welding current is then passed between the weld faces 54, 64 of the first and second welding electrodes 34, 36 to initiate and grow a molten weld pool 110 at the faying interface 32 of the workpieces 12, 14 at the weld site 16”).
	However, Yang does not explicitly discloses, applying a filler material to a first surface of the first thin-gauge steel workpiece at a braze site only, and establishing a brazed joint at the braze site.
	Nonetheless, Thornton teaches, a spot resistance welded/brazed method with a filler material (see patch 10 of brazing filler metal) is applied to a first surface of the first thin gauge metal (see metal workpiece 12) at a braze site only (see Fig. 1) and establishing a brazed joint at the braze site (see Fig. 3).
Since Yang discloses, the filler/the zinc coatings 22 is applied on the first surface of the first thin gauge steel 20 as seen in Fig. 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the filler material of Yang to have a size that is at a braze site 

Regarding claim 2, Yang discloses, wherein the first thin-gauge steel workpiece has a thickness dimension (see thickness 140) that is less than approximately 0.75 millimeters (mm) (disclosed I para 0022 “the thickness 140 of the second galvanized steel workpiece 140 can be as low as about 0.3 mm”), and the second thin-gauge steel workpiece has a thickness dimension (120) that is less than approximately 0.75 mm (disclosed in para 0022 “The thickness 120 of the first galvanized steel workpiece ranges from about 0.3 mm to about 1.0 mm, and more preferably from about 0.4 mm to about 0.6 mm.  The thickness 140 of the second galvanized steel workpiece 14 is equal to or greater than the thickness 120 of the first galvanized steel workpiece 12”).

Regarding claim 14, Yang discloses, wherein the first welding electrode, the second welding electrode, or both of the first and second welding electrodes have a weld face with a radius of curvature that ranges between approximately 25 millimeters (mm) and 50 mm (disclosed in para 0024 “The weld face 54 preferably has a geometry that ranges from flat down to a radius of curvature of about 15 mm and, in many cases, has a radius of curvature from about 40 mm to about 50 mm” and para 0025 “the weld face 64 is preferably flat or has a radius a radius of curvature down to about 15 mm and, more preferably, has a radius of curvature from about 40 mm to about 50 mm”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140367368 A1 to Yang et al. (“Yang”), in view of US 5961853 A to Thornton (“Thornton”), and in further view of US 6107595 A to Peterson (“Peterson”). 

Regarding claim 3, Yang in view of Thornton discloses substantially all the limitations claimed in claim 1.
However, Yang in view of Thornton does not explicitly discloses, wherein applying the filler material involves coating the first surface of the first thin-gauge steel workpiece with the filler material via thermal spraying.
Nonetheless, Peterson teaches, a method of resistance spot brazing a workpiece stack-up (see welding station 14 in Fig. 1) that includes a first thin-gauge steel workpiece (see steel member 11) and a second thin-gauge steel workpiece (see steel member 10), and a filler material (see filler 17) in between the workpieces (see Fig. 1), wherein applying the filler material (filler 17) involves coating the first surface of the first thin-gauge steel workpiece with the filler material via thermal spraying (disclosed in Col. 4 lines 51-61 “filler 17 or 27 may comprise a metallized layer cohered to the inner surface of one of steel members 10, 11 at a location thereon where welding is to occur … the metallized layer is essentially pure iron or the like, and it may be applied to a steel member employing conventional metallizing techniques, such as electric arc spraying”).
Since Yang discloses, the filler/the zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art in para 0020, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before . 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140367368 A1 to Yang et al. (“Yang”), in view of US 5961853 A to Thornton (“Thornton”), and in further view of US 20110303736 A1 to Sigler et al. (“Sigler”).

Regarding claims 10-13, Yang in view of Thornton discloses substantially all the limitation as claimed in claim 1. 
Yang further discloses, a base metal material of the filler material (disclosed in para 0020 “Each of the steel workpieces 12, 14 preferably includes a low-carbon steel base layer 18, 20 sandwiched between galvanized zinc coatings 22.  The zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art, and may have a thickness 220 that ranges from about 2 .mu.m to about 16 .mu.m”) on the first thin-gauge steel workpiece (20). 
However, Yang in view of Thornton does not explicitly disclose, further comprising depositing a plurality of particles into a base metal material of the filler material, wherein the plurality of particles is dispersed within the base metal material, wherein the plurality of particles  facilitate a retained gap dimension between the first and second surfaces at the brazed joint as the first and second welding electrodes exert a clamping load thereat, wherein the 
Nonetheless, Sigler teaches, further comprising depositing a plurality of particles (see the reactive material 12 with discrete particles 112 in Fig. 2) into a base metal material (see strips 42), wherein the plurality of particles (112) is dispersed within the base metal material (see Fig. 2), wherein the plurality of particles facilitate a retained gap dimension between the first and second surfaces at the brazed joint as the first and second welding electrodes exert a clamping load thereat (disclosed in para 0055 “Such distribution of reactive material 112 in depressions or cavities may be beneficial in many practices of the invention.  The increased contact between reactive material and cavity surfaces may enhance interactions between reactant and workpiece joining surface”), wherein the plurality of particles is deposited into the base metal material after the metal material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the metal material (see Fig. 2 and disclosed in para 0054 “the workpiece may be an extruded or cast object in which a joining surface portion 40 is formed with several parallel strips 42 projecting a small distance (e.g., a millimeter or so) above the intended normal level of the workpiece surface 40.  Here joining surface 40 is part of a larger extruded or cast workpiece.  Discrete particles (or wires or other shapes) of reactive material 12 are shown both on the upper surfaces43 of strips 42 and, at 112, between the strips 42.  When this workpiece is assembled against a second workpiece, surfaces 43 of strips 42 may initially engage the opposing joining surface.  When the joining surfaces of the assembled workpieces are pressed together and the surfaces are heated, the reactive material 12 and 112 may react with the strip 42 material and with a facing surface to form a reaction product with its content of low melting point liquid.  The strips 42 may be consumed in this reaction to provide more surface area for the weld to be formed between the workpieces”), and depositing the plurality of particles into the base metal material involves thermal spraying of the plurality of particles (disclosed in para 0079 “Suitable processes include, but are not limited to, screen printing or spray coating the additive particles, or pre-applying a thin foil of the additive using an adhesive”).
Since Yang discloses, the fillers/the zinc coatings 22 may be applied by many different method as is well known in the art in para 0020, and it is also know in the art that some of the methods may form uneven coatings/fillers, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the a method of resistance spot brazing a workpiece stack-up of Yang wherein the method further comprises the step of thermal spraying the plurality of particles to fulfill the small gaps/cavities between the strips/the base metal material and the first and second workpiece as taught and/or suggested by Sigler in order to increase contact between the reactive material/filler material and cavities of the surfaces since the workpiece surfaces would be uniformly consumed in the reaction to provide more surface area for the weld to be formed between the workpieces as disclosed in para 0054-57 by Sigler. Even though, Yang in view of Sigler fails to specify wherein the plurality of particles is deposited into the base metal material after the filler material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the filler material, however, (1) Yang teaches the filler/the zinc coatings 22 may be applied by many .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140367368 A1 to Yang et al. (“Yang”), in view of US 5961853 A to Thornton (“Thornton”), and in further view of US 6107595 A to Peterson (“Peterson”) and in further view of US 20110303736 A1 to Sigler et al. (“Sigler”).

Regarding claim 21, Yang discloses, a method of resistance spot brazing a workpiece stack-up (see steel workpiece stack-up 10 in Fig. 1) that includes a first thin-gauge steel workpiece (see low-carbon steel base layer 20) and a second thin-gauge steel workpiece (see steel workpiece 12), the method comprising:
applying a filler material (see zinc coatings 22 of steel layer 20) to a first surface of the first thin-gauge steel workpiece (disclosed in para 0020 “Each of the steel workpieces 12, 14 preferably includes a low-carbon steel base layer 18, 20 sandwiched between galvanized zinc coatings 22. The zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art, and may have a thickness 220 that ranges from about 2 .mu.m to about 16 .mu.m”);
bringing the second thin-gauge steel workpiece to the first thin-gauge steel workpiece (see Fig. 1 and disclosed in para 0021 “When assembled in the stack-up 10, the faying surfaces 24, 28 of the first and second galvanized steel workpieces 12, 14 overlap and contact one another to provide a faying interface 32”), a second surface (see faying surface 24) of the second thin-gauge steel workpiece (12) adjoining the filler material ((see zinc coatings 22 of steel layer 20), and wherein the first thin-gauge steel workpiece has a thickness dimension (see thickness 140) that is less than approximately 0.75 millimeters (mm) (disclosed I para 0022 “the thickness 140 of the second galvanized steel workpiece 140 can be as low as about 0.3 mm”), and the second thin-gauge steel workpiece has a thickness dimension (120) that is less than approximately 0.75 mm (disclosed in para 0022 “The thickness 120 of the first galvanized steel workpiece ranges from about 0.3 mm to about 1.0 mm, and more preferably from about 0.4 mm to about 0.6 mm.  The thickness 140 of the second galvanized steel workpiece 14 is equal to or greater than the thickness 120 of the first galvanized steel workpiece 12”);
(see electrode 36) and a second welding electrode (see electrode 34) on the first (20) and second thin-gauge steel workpieces (12) adjacent the filler material (see Fig. 1), and wherein the first welding electrode, the second welding electrode, or both of the first and second welding electrodes have a weld face with a radius of curvature that ranges between approximately 25 millimeters (mm) and 50 mm (disclosed in para 0024 “The weld face 54 preferably has a geometry that ranges from flat down to a radius of curvature of about 15 mm and, in many cases, has a radius of curvature from about 40 mm to about 50 mm” and para 0025 “the weld face 64 is preferably flat or has a radius a radius of curvature down to about 15 mm and, more preferably, has a radius of curvature from about 40 mm to about 50 mm”).
passing electrical current (see welding current power supply 76) between the first and second welding electrodes and through the first and second thin-gauge steel workpieces and through the filler material (disclosed in para 0029 “one or more pulses of electrical current are provided to reduce several contact resistances situated between the electrodes 34, 36 at the weld site 16 to a lower, more predictable value, and to settle the electrodes 34, 36 into intimate contact with their respective electrode-contacting surfaces 26, 30”); and
terminating passage of the electrical current (disclosed in para 0039 “After stoppage of the pulsating welding current, the molten weld pool 110 solidifies into a weld nugget 112, as illustrated generally in FIG. 9”) to establish a brazed joint (112) between the first and second thin-gauge steel workpieces (see Fig. 9), wherein the brazed joint (112) comprises the filler material and the first and second thin-gauge steel workpieces (see Fig. 9 and disclosed in para 0034 “The pulsating welding current is then passed between the weld faces 54, 64 of the first and second welding electrodes 34, 36 to initiate and grow a molten weld pool 110 at the faying interface 32 of the workpieces 12, 14 at the weld site 16”).
However, Yang does not explicitly discloses, applying a filler material to a first surface of the first thin-gauge steel workpiece at a braze site only, and establishing a brazed joint at the braze site, applying a filler material to a first surface of the first thin-gauge steel workpiece by coating the first surface with the filler material via thermal spraying, and depositing a plurality of particles into a base metal material of the filler material by thermal spraying, wherein the plurality of particles is dispersed within the base metal material, and wherein the plurality of particles is deposited into the base metal material after the filler material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the filler material, wherein the plurality of particles facilitate a retained gap dimension between the first and second surfaces as the first and second welding electrodes exert a clamping load thereat.
	Nonetheless, Thornton teaches, a spot resistance welded/brazed method with a filler material (see patch 10 of brazing filler metal) is applied to a first surface of the first thin gauge metal (see metal workpiece 12) at a braze site only (see Fig. 1) and establishing a brazed joint at the braze site (see Fig. 3).
Since Yang discloses, the filler/the zinc coatings 22 is applied on the first surface of the first thin gauge steel 20 as seen in Fig. 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the filler material of Yang to have a size that is at a braze site only on the first surface of the first thin-gauge steel workpiece and establishing a brazed joint at the braze site as taught/suggested by Thornton in order to achieve an adequately bonded area as disclosed in Col. 4 lines 15-20 by Thornton since it has been held that discovering an optimum 
Yang in view of Thornton does not explicitly discloses, applying a filler material to a first surface of the first thin-gauge steel workpiece by coating the first surface with the filler material via thermal spraying, and depositing a plurality of particles into a base metal material of the filler material by thermal spraying, wherein the plurality of particles is dispersed within the base metal material, and wherein the plurality of particles is deposited into the base metal material after the filler material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the filler material, wherein the plurality of particles facilitate a retained gap dimension between the first and second surfaces as the first and second welding electrodes exert a clamping load thereat.
Peterson teaches, a method of resistance spot brazing a workpiece stack-up (see welding station 14 in Fig. 1) that includes a first thin-gauge steel workpiece (see steel member 11) and a second thin-gauge steel workpiece (see steel member 10), and a filler material (see filler 17) in between the workpieces (see Fig. 1), wherein applying the filler material (filler 17) involves coating the first surface of the first thin-gauge steel workpiece with the filler material via thermal spraying (disclosed in Col. 4 lines 51-61 “filler 17 or 27 may comprise a metallized layer cohered to the inner surface of one of steel members 10, 11 at a location thereon where welding is to occur … the metallized layer is essentially pure iron or the like, and it may be applied to a steel member employing conventional metallizing techniques, such as electric arc spraying”).
Since Yang discloses, the filler/the zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art in para 0020, it would have been obvious to one 
Yang in view of Thorn and Peterson does not explicitly disclose, depositing a plurality of particles into a base metal material of the filler material by thermal spraying, wherein the plurality of particles is dispersed within the base metal material, and wherein the plurality of particles is deposited into the base metal material after the filler material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the filler material, wherein the plurality of particles facilitate a retained gap dimension between the first and second surfaces as the first and second welding electrodes exert a clamping load thereat.
Moreover, Sigler teaches, further comprising depositing a plurality of particles (see the reactive material 12 with discrete particles 112 in Fig. 2) into a base metal material (see strips 42), wherein the plurality of particles (112) is dispersed within the base metal material (see Fig. 2), wherein the plurality of particles facilitate a retained gap dimension between the first and second surfaces at the brazed joint as the first and second welding electrodes exert a clamping load thereat (disclosed in para 0055 “Such distribution of reactive material 112 in depressions or cavities may be beneficial in many practices of the invention.  The increased contact between reactive material and cavity surfaces may enhance interactions between reactant and workpiece joining surface”), wherein the plurality of particles is deposited into the base metal material after the metal material is applied to the first surface of the first thin-gauge steel workpiece and before the second surface of the second thin-gauge steel workpiece is adjoined with the metal material (see Fig. 2 and disclosed in para 0054 “the workpiece may be an extruded or cast object in which a joining surface portion 40 is formed with several parallel strips 42 projecting a small distance (e.g., a millimeter or so) above the intended normal level of the workpiece surface 40.  Here joining surface 40 is part of a larger extruded or cast workpiece.  Discrete particles (or wires or other shapes) of reactive material 12 are shown both on the upper surfaces43 of strips 42 and, at 112, between the strips 42.  When this workpiece is assembled against a second workpiece, surfaces 43 of strips 42 may initially engage the opposing joining surface.  When the joining surfaces of the assembled workpieces are pressed together and the surfaces are heated, the reactive material 12 and 112 may react with the strip 42 material and with a facing surface to form a reaction product with its content of low melting point liquid.  The strips 42 may be consumed in this reaction to provide more surface area for the weld to be formed between the workpieces”), and depositing the plurality of particles into the base metal material involves thermal spraying of the plurality of particles (disclosed in para 0079 “Suitable processes include, but are not limited to, screen printing or spray coating the additive particles, or pre-applying a thin foil of the additive using an adhesive”).
Since Yang in view of Peterson discloses, the fillers/coatings may be applied by many different methods as is well known in the art, and it is also know in the art that some of the methods may produce uneven coatings/fillers, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the a method of resistance spot brazing a workpiece 

Response to Amendment
The amendment of 08/20/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered. 
The arguments address the prior art rejections, where says Yang fails to disclose applying the filler material on the first surface of the first thin gauge steel material at the braze site only and establishing a brazed joint at the braze site. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., Yang in view of Thornton, wherein Thornton teaches, a spot resistance welded/brazed method with a filler material (see patch 10 of brazing filler metal) is applied to a first surface of the first thin gauge metal (see metal workpiece 12) at a braze site only (see Fig. 1) and establishing a brazed joint at the braze site (see Fig. 3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761